                         Case 2:19-cv-00209-JCM-NJK Document 72
                                                             73 Filed 07/21/20
                                                                      07/22/20 Page 1 of 4




                     1   Kirsten A. Milton, State Bar No. 14401
                         Daniel I. Aquino, State Bar No. 12682
                     2   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     3   Las Vegas, NV 89101
                         Tel: (702) 921-2460
                     4   Fax: (702) 921-2461
                         kirsten.milton@jacksonlewis.com
                     5   daniel.aquino@jacksonlewis.com

                     6   Attorneys for Defendant
                         NPSG Global, LLC
                     7
                     8                                   UNITED STATES DISTRICT COURT

                     9                                        DISTRICT OF NEVADA

                10        DEVONTE’ REESE, on his own behalf and on             Case No. 2:19-cv-00209-JCM-NJK
                          behalf of all others similarly situated,
                11
                                           Plaintiff,                          JOINT STIPULATION AND ORDER
                12                                                             TO EXTEND DISCOVERY PLAN AND
                                    vs.                                        SCHEDULING ORDER
                13
                          NPSG Global, LLC, a Foreign Limited-                 (Second Request)
                14        Liability Company; and, DOES I-X and ROE
                          CORPORATIONS I-X.
                15
                                           Defendants.
                16
                17                The parties, by and through their respective counsel of record, hereby stipulate and agree as

                18       follows:

                19                1.      On July 9, 2019, this Court entered an Order granting the Stipulated Discovery Plan

                20       and Scheduling Order submitted by the parties.

                21                2.      On January 30, 2020, this Court granted the parties’ first request to continue

                22       discovery deadlines.

                23                3.      This is the second request by the parties to amend the Discovery Plan and Scheduling

                24       Order.

                25                4.      The parties stipulate and agree to extend the discovery and dispositive motion

                26       deadlines for 180 days to allow the parties to conduct necessary discovery regarding any opt-in

                27       plaintiffs. This discovery will be performed after the Court rules on the parties’ pending dispute

                28

Jackson Lewis P.C.
    Las Vegas
                         Case 2:19-cv-00209-JCM-NJK Document 72
                                                             73 Filed 07/21/20
                                                                      07/22/20 Page 2 of 4




                     1   regarding Plaintiff’s proposed opt-in notice and form, and the parties become aware of the identity

                     2   and number of such opt-in plaintiffs following the notice period.

                     3   I.     STATEMENT OF DISCOVERY THAT HAS BEEN COMPLETED

                     4          Plaintiff served the following disclosures:
                     5                  a.     Initial Disclosures on June 25, 2019;
                     6
                                Defendant served the following disclosures:
                     7
                                        a.     Initial Disclosures on June 14, 2019;
                     8
                                        b.     First Supplemental Disclosures on September 5, 2019.
                     9
                10                      c.     Second Supplemental Disclosures on December 18, 2019.

                11              Plaintiff served the following discovery requests:

                12                      a.     First Set of Interrogatories and Requests for Production on July 22, 2019, to
                                               which Defendant responded on September 5, 2019.
                13
                14              Defendant served the following discovery requests:

                15                      a.     First Set of Interrogatories and Requests for Production on October 20, 2019,
                                               to which Plaintiff responded on December 12, 2019.
                16
                                The parties engaged in a detailed meet and confer process throughout November and
                17
                18       December of 2019 regarding written discovery responses. On January 13, 2020, Defendant

                19       produced contact information for individuals covered by the FLSA collective action.

                20              On January 9, 2020, the parties completed briefing on Defendant’s Objections to Plaintiff’s
                21
                         Proposed Opt-In Notice and Forms. ECF No. 69. The parties are prepared to proceed with the
                22
                         notice and opt-in process once the Court rules on that dispute, and the opt-in notice and forms are
                23
                         approved.
                24
                         II.    STATEMENT OF DISCOVERY THAT REMAINS TO BE COMPLETED
                25
                26              As the Court noted, the parties previously requested and received a lengthy extension of

                27       discovery in this matter on January 30, 2020. ECF No. 71, 7:20-22. While the Court and the parties
                28       hoped and anticipated that the prior extension would be sufficient, additional time is required due
Jackson Lewis P.C.
                                                                          2
    Las Vegas
                         Case 2:19-cv-00209-JCM-NJK Document 72
                                                             73 Filed 07/21/20
                                                                      07/22/20 Page 3 of 4




                     1   to exigent circumstances caused by COVID-19 and the fact that the parties’ dispute regarding

                     2   Plaintiff’s proposed opt-in notice and forms has not yet been ruled on.
                     3          The parties have attempted to conduct all discovery that can reasonably be performed prior
                     4
                         to the notice and opt-in period. However, significant discovery tasks remain. Plaintiff intends to
                     5
                         take the depositions of Defendant’s management employees and corporate representatives.
                     6
                         Defendant anticipates, at a minimum, collecting written and oral discovery from individuals, if any,
                     7
                     8   who opt in to the conditionally certified collective. The parties will also identify any necessary

                     9   experts and perform corresponding discovery based on the identity and number of opt-in plaintiffs.

                10              The parties have been unable to complete discovery in the time allotted because the parties’
                11       dispute regarding Plaintiff’s proposed opt-in notice and forms has not yet been ruled on. Essentially
                12
                         all of the remaining discovery is necessarily or most efficiently performed after the Court authorizes
                13
                         notice and establishes an opt-in period, and the parties become aware of individuals, if any, who
                14
                         opt in to the conditionally certified collective. (Even if an opt-in notice and form had been ruled
                15
                16       on in the interim, the parties anticipate significant delay would nonetheless have occurred due to

                17       the ongoing COVID-19 crisis.)

                18              For the above stated reasons, the parties request that the discovery deadline be extended one
                19
                         hundred eighty (180) days from September 29, 2020 to March 29, 2021.
                20
                                                             PROPOSED SCHEDULE
                21
                                The parties stipulate and agree that all pending discovery and case deadlines be extended
                22
                         one hundred eighty (180) days in accordance with the following proposed schedule:
                23
                24          1. Expert Disclosures:                     January 25, 2021

                25          2. Interim Status Report:                  January 25, 2021
                26          3. Rebuttal Expert Disclosures:            March 1, 2021
                27
                            4. Close of Discovery:                     March 29, 2021
                28
Jackson Lewis P.C.
                                                                           3
    Las Vegas
                         Case 2:19-cv-00209-JCM-NJK Document 72
                                                             73 Filed 07/21/20
                                                                      07/22/20 Page 4 of 4




                     1       5. Motion to Decertify Conditionally-Certified FLSA Collective: May 10, 2021

                     2       6. Motion for Rule 23 Class Certification:                               May 10, 2021
                     3       7. Dispositive Motions:                   May 10, 2021
                     4
                             8. Joint Pre-Trial Order:                 June 9, 2021.
                     5
                             In the event dispositive motions are filed, the date for filing the Joint Pretrial Order shall be
                     6
                         suspended until thirty (30) days after decision on the dispositive motions or by further order of the
                     7
                     8   Court.

                     9       This stipulation and order is sought in good faith and not for the purpose of delay.

                10                Dated this 21st day of July, 2020.
                11        HKM EMPLOYMENT ATTORNEYS LLP                         JACKSON LEWIS P.C.
                12        /s/ Jenny I. Foley                                   /s/ Daniel I. Aquino
                13        Jenny I. Foley, Ph.D., Esq., Bar #9017               Kirsten A. Milton, Bar No. 14401
                          Marta D. Kurshumova, Esq., Bar #14728                Daniel I. Aquino, Bar No. 12682
                14        1785 East Sahara Ave., Suite 300                     300 S. Fourth Street, Suite 900
                          Las Vegas, Nevada 89104                              Las Vegas, NV 89101
                15                                                             Attorneys for Defendant
                          /s/ Jason A. Rittereiser
                16
                          Jason A. Rittereiser (pro hac vice)
                17        Rachel M. Emens (pro hac vice)
                          Henry Brudney (pro hac vice)
                18        600 Stewart Street, Suite 901
                          Seattle, WA 98101
                19
                          /s/ Kyann Kalin
                20
                          Kyann Kalin (pro hac vice)
                21        1 SW Columbia Street, Suite 1850
                          Portland, OR 97204
                22        Attorneys for Plaintiff
                23
                24                IT IS SO ORDERED_________________, 2020.
                25                Dated: July 22, 2020
                26
                                                                U.S. DISTRICT/MAGISTRATE JUDGE
                27       4850-0970-9763, v. 2


                28
Jackson Lewis P.C.
                                                                           4
    Las Vegas
